Citation Nr: 1038236	
Decision Date: 10/12/10    Archive Date: 10/22/10

DOCKET NO.  07-18 414	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Whether new and material evidence has been received to reopen 
the claim for service connection for a left knee disability, and 
if so whether the claim should be granted.

2.  Entitlement to service connection for esophagitis.

3.  Entitlement to service connection for a left hand disability.

4.  Entitlement to a disability rating in excess of 10 percent 
for duodenal ulcer with recurrent pyrosis.  

5.  Entitlement to an increased disability rating for left 
shoulder osteoarthritis with bicep tendonitis, rated as 20 
percent disabling.





REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. E. Wilkerson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1984 to April 1988.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from a rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Seattle, Washington.  

In connection with his appeal, the Veteran presented testimony 
before the undersigned Veterans Law Judge at a Board hearing at 
the RO in August 2010.  The Veteran also presented testimony 
before a Decision Review Officer (DRO) at the RO in November 
2009.  Transcripts of the hearings are associated with the claims 
file.  

The Board notes that in November 2009, the Veteran submitted a 
statement indicating the intent to withdraw his appeal as to the 
issue of entitlement to a disability rating in excess of 10 
percent for duodenal ulcer with recurrent pyrosis, claimed as 
esophogealitis.  However, during the August 2010 hearing, the 
Veteran presented testimony on the duodenal ulcer and esophagitis 
issues.  The Board believes that this testimony indicates the 
Veteran's intent to continue with his appeal with respect to 
these issues.  Thus, the Board will address these issues.

During the course of the Veteran's appeal, a 100 percent total 
temporary rating was assigned from April 23, 2010 to August 1, 
2010 for the Veteran's left shoulder osteoarthritis with bicep 
tendonitis due to surgery.  Accordingly, the Board has adjusted 
its review of the Veteran's appeal to the period prior to the 
Veteran's surgery until April 2010, and the period after surgery 
beginning August 2010.

The issues of entitlement to service connection for a left knee 
disability, a left hand disability, and esophagitis, as well as 
the issues of entitlement to an increased disability for a 
duodenal ulcer with recurrent pyrosis and left shoulder 
osteoarthritis with bicep tendonitis are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In an unappealed August 2003 rating decision, the RO denied a 
request to reopen a claim of entitlement to service connection 
for a left knee disability.  

2.  The evidence associated with the claims file subsequent to 
the August 2003 decision is not cumulative or redundant of 
evidence previously of record and is sufficient to raise a 
reasonable possibility of substantiating the claim of service 
connection for a left knee disability.


CONCLUSION OF LAW

New and material evidence has been received to reopen the claim 
of entitlement to service connection for a left knee disability.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Legal Criteria

In general, rating decisions and Board decisions that are not 
timely appealed are final.  38 U.S.C.A. §§ 7104, 7105 (West 
2002); 38 C.F.R. §§ 20.1100, 20.1103 (2009).  Pursuant to 38 
U.S.C.A. § 5108, a finally disallowed claim may be reopened when 
new and material evidence is presented or secured with respect to 
that claim.

New evidence means existing evidence not previously submitted to 
agency decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the time of 
the last prior final denial of the claim sought to be reopened, 
and must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a) (2009)

Analysis

The Veteran was initially denied service connection for a left 
knee disability in an August 1989 rating decision.  The evidence 
at the time of this rating decision consisted of the Veteran's 
service treatment records and a post-service VA examination from 
May 1989.  While it was noted that the Veteran twisted his left 
knee in service in November 1984, service connection was denied.  
The RO denied the claim on the basis that there was no evidence 
of residuals of the twisted left knee, in that the VA examination 
showed no functional deficit and an X-ray was normal.  

The Veteran filed a claim to reopen the claim for service 
connection for a left knee disability in May 2003.  Since the 
August 1989 rating decision, the only new evidence consisted of a 
VA examination from July 2003, which did not discuss a knee 
disability.  In an August 2003 rating decision, the RO denied the 
Veteran's claim to reopen, finding that new and material evidence 
had not been provided.  The Veteran is now seeking to reopen the 
claim.

The subsequently received evidence includes VA outpatient 
treatment records showing complaints and treatment of left knee 
pain.  In October 2006, the Veteran reported that he had 
experienced left knee pain since 1984.  Also of record is a 
February 2009 VA examination providing a diagnosis of left knee 
strain.  The examiner could not draw a clear relationship between 
the current knee disability and service without resorting to 
speculation.  During the Veteran's DRO and Board hearings, he 
presented testimony describing his in service knee injury and the 
constant, chronic knee pain he has experienced since this initial 
in-service injury.

The medical evidence demonstrating a current left knee disability 
and providing a potential link between the current disability and 
active duty service is new because it tends to show a fact not 
established by the evidence previously of record.  Moreover, 
during the Veteran's hearings, he provided additional detail as 
to the continuity of symptoms relating to his left knee 
disability since active service.

When the evidence is considered with the records showing left 
knee complaints in service, it is sufficient to establish a 
reasonable possibility of substantiating the claim.  Accordingly, 
new and material evidence has been received to reopen the claim.

ORDER

New and material evidence having been received, the application 
to reopen the claim of service connection for a left knee 
disability is granted.


REMAND

The Veteran contends that he is entitled to service connection 
for a left knee disability, a left hand disability, and 
esophagitis, as well as increased ratings for his left shoulder 
and duodenal ulcer disabilities.  For the reasons expressed 
below, the Board believes that further development of the claims 
is warranted.

With respect to the Veteran's left knee disability claim, as 
noted above, the Veteran's service treatment records indicate 
that he reported a twisted left knee in November 1984.  Post-
service medical records indicate that the Veteran continued to 
complain of left knee pain, and that he was diagnosed with left 
knee strain during a February 2009 VA examination.  During the 
Board hearing, the Veteran reported that he had experienced 
chronic knee pain since the initial in-service injury.  However, 
the VA examiner could not draw a clear relationship between any 
injury during service and the current left knee strain without 
resort to speculation, as he found that the Veteran's current 
obesity aggravated the condition.

As for the Veteran's left hand disability, the Board observes 
that the Veteran's service treatment records also indicate that 
the Veteran complained of numbness and tingling in the left hand 
during service in 1985, frequently associated with a left 
shoulder injury.  Post-service medical records show continued 
complaints of left hand numbness.  VA outpatient treatment 
records reveal that the Veteran has complained of chronic left 
hand pain.  In February 2007, left hand numbness likely due to 
impingement of the supraspinatus and infraspinatus was noted.  
Private medical records also note a diagnosis of bilateral carpal 
tunnel syndrome.

VA will provide a medical examination or obtain a medical opinion 
if the record, including lay or medical evidence, contains 
competent evidence of a disability that may be associated with an 
event, injury, or disease that occurred in service, but the 
record does not contain sufficient medical evidence to decide the 
claim. 38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. Nicholson, 
20 Vet. App. 79 (2006).  The threshold for determining whether 
the evidence "indicates" that there "may" be a nexus between a 
current disability and an in-service event, injury, or disease is 
a low one.  McLendon, 20 Vet. App. at 83.

Given the reports of in-service injury, evidence of a post-
service left knee disability and left hand conditions that is 
possibly related to the Veteran's service-connected left shoulder 
disability, and the Veteran's report of continuous 
symptomatology, the Board has determined that the threshold for 
an examination as set forth under McLendon has been satisfied.  
Moreover, the Board has found that the February 2009 VA 
examination providing a speculative opinion as to the etiology of 
the Veteran's left knee disability is inadequate as the examiner 
did not sufficiently explain why he could not provide an opinion 
with respect to the etiology of this disability with resort to 
speculation.  Accordingly, an examination is needed so that a 
medical professional can review the entire medical record, 
consider an accurate history, and provide an informed opinion as 
to whether the Veteran has a current left knee and left hand 
disability related to service or to service-connected disability.

With respect to the Veteran's claim for an increased rating for 
osteoarthritis with bicep tendonitis, the record reflects that 
the Veteran underwent a left shoulder arthroscopy with extensive 
glenohumeral debridement with arthroscopic subacromial 
decompression with excision of thickened bursa and a large 
anterior spur, arthroscopic distal clavicle resection with an 
arthroscopic rotator cuff repair in June 2010.

The duty to assist also includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
Veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the Veteran's disability, a VA examination must 
be conducted. 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 
3.327(a) (2009).  Here, the Veteran has not been afforded a VA 
examination since his recent surgery.  Therefore, VA examination 
is necessary to evaluate the Veteran's current condition.  

As for the Veteran's duodenal ulcer and esophagitis claims, the 
Board notes that during the Veteran's Board hearing, he discussed 
his belief that these two disabilities were related.  He reported 
that he did not know whether his esophagitis or ulcer was 
currently causing more problems.  The Veteran also indicated that 
he experienced gastrointestinal reflux disease (GERD), and that 
he intended to file a claim for service connection for the 
disability.  A July 2003 VA examination reveals a diagnosis of 
esophagitis and GERD. The February 2009 VA examination report 
contains a diagnosis of GERD and associated it with the Veteran's 
service connected duodenal ulcer condition.  However, there was 
no diagnosis of esophagitis or discussion of etiology of this 
claimed disability at that time.

Based on the information relating the Veteran's duodenal ulcer to 
his gastrointestinal problems, the Board believes that another 
examination is necessary to determine the nature, etiology, and 
severity of these conditions.  The examination should also 
address, to the extent possible, what symptoms are attributable 
solely to the service-connected duodenal ulcer and which are 
attributed to any gastrointestinal condition diagnosed during the 
examination.

Moreover, during the Veteran's August 2010 Board hearing, he 
testified that he currently sought treatment from a private 
physician, Dr. Eege. These records are not included in the 
Veteran's claims file.  As they could be potentially supportive 
of the Veteran's claims, efforts should be made to obtain them.  
In addition, while this case is in remand status, appropriate 
development should be undertaken to obtain any other outstanding 
medical records pertinent to the Veteran's claim.

Accordingly, the case is REMANDED for the following action:

1. The RO or the AMC should undertake 
appropriate development to obtain any 
pertinent evidence identified but not 
provided by the Veteran, to specifically 
include records from private physician Dr. 
Eege. The Veteran should also indicate 
whether there was any post-service 
treatment by any private or other 
providers, records of which have not been 
obtained.  He should identify any treatment 
and the location and provide releases of 
information as needed.  If the RO/AMC is 
unsuccessful in its efforts to obtain any 
such evidence, it should so inform the 
Veteran and his representative and request 
them to submit the outstanding evidence. 
The claims file should contain 
documentation of all attempts to procure 
additional information.

2.  Then, the RO or the AMC should arrange 
for the Veteran to be scheduled for a VA 
examination by a physician(s) with 
appropriate expertise to determine the 
nature and etiology of all currently 
present left knee and left hand 
disabilities.  The claims file must be made 
available to and reviewed by the 
physician(s) designated to examine the 
Veteran.

A comprehensive medical history should be 
obtained by the examiner.

Based upon the review of the claims file 
and the examination results, the examiner 
should provide an opinion with respect to 
each currently present left knee and left 
hand disability as to whether there is a 50 
percent or better probability that the 
disability was present in service or is 
otherwise etiologically related to service 
or service-connected disability, in 
particular the service-connected left 
shoulder disability.

The examiner should provide the rationale 
for all opinions expressed.  If the 
examiner cannot respond without resorting 
to speculation, he or she should explain 
why a response would be speculative.

3.  Then, the RO or the AMC should schedule 
the Veteran for an examination to determine 
the current severity of the service-
connected left shoulder disability. The 
claims file must be made available to and 
reviewed by the physician designated to 
examine the Veteran.  All appropriate tests 
and studies, including X-rays and range of 
motion studies, should be conducted, and 
all clinical findings and manifestations of 
the disability should be reported in 
detail.  

The examiner should be advised that the 
purpose of this examination is to determine 
the current nature and severity of the 
Veteran's service-connected left shoulder 
disability.  The examiner should conduct 
range of motion studies of the shoulder, 
expressed in degrees.  The examiner should 
render specific findings as to whether, 
during the examination, there is objective 
evidence of pain on motion, weakness, 
excess fatigability, and/or incoordination 
associated with the left shoulder.  If pain 
on motion is observed, the examiner should 
indicate the point at which pain begins.  
The examiner should also indicate whether, 
and to what extent, the Veteran experiences 
likely functional loss of the left 
shoulders due to pain and/or any of the 
other symptoms noted above during flare- 
ups and/or with repeated use; to the extent 
possible, the examiner should express any 
such additional functional loss in terms of 
additional degrees of limited motion. 

The examiner should set forth all 
examination findings, along with the 
complete rationale for the conclusions 
reached.

4.  The RO or the AMC should arrange for 
the Veteran to be afforded an examination 
by a physician with the appropriate 
expertise to determine the current severity 
of his service-connected duodenal ulcer and 
to determine the etiology of any currently 
present gastrointestinal disorder, to 
include esophagitis.  The claims file must 
be made available to and reviewed by the 
physician designated to examine the 
Veteran.  

A comprehensive medical history should be 
obtained by the examiner and any indicated 
studies should be performed. 

The examiner should identify all clinical 
findings and manifestations of the duodenal 
ulcer.  To the extent possible, the 
examiner should distinguish the 
manifestations of the Veteran's service-
connected duodenal ulcer from any currently 
present gastrointestinal disorder.  

Also, based upon the review of the claims 
file and the examination results, the 
examiner should provide an opinion with 
respect to each currently present 
gastrointestinal disorder as to whether 
there is a 50 percent or better probability 
that the disorder was present in service or 
is otherwise etiologically related to 
service or service-connected disability, 
specifically the Veteran's service-
connected duodenal ulcer.

The rationale for all opinions expressed 
should also be provided.  If the examiner 
cannot respond without resorting to 
speculation, he should explain why a 
response would be speculative.

4. The RO or the AMC should also undertake 
any other development it determines to be 
warranted.

5. Then, the RO or the AMC should 
adjudicate the Veteran's claims. If the 
benefits sought on appeal are not granted 
to the Veteran's satisfaction, the Veteran 
and his representative should be furnished 
a supplemental statement of the case and 
provided an appropriate opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for further appellate 
action, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


